Case 0:19-cv-62388-CMA Document 19 Entered on FLSD Docket 02/20/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 0:19-cv-62388-CMA

  HOWARD MICHAEL CAPLAN,

                  Plaintiff,

                  vs.

  P&R TROPICAR ENTERPRISES, INC., a
  Florida Profit Corporation, d/b/a PAUL’S
  AUTO SALES

            Defendant(s).
  _______________________________/

                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff, Howard Michael Caplan, and Defendant, P&R TROPICAR ENTERPRISES,

  INC., d/b/a Paul’s Auto Sales (hereafter, “the Parties”), by and through their undersigned

  attorneys, and pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, hereby jointly

  stipulate to a dismissal of this action with prejudice. All Parties shall bear their own attorneys’

  fees, costs and expenses other than those specified in a Confidential Settlement Agreement and

  agree not to file any additional motions in this matter. All Parties consent to the form and content

  of this Stipulation.


  Respectfully submitted,

  By: Ronald E. Stern                                By: Jesse I. Unruh
  Ronald E. Stern, Esq.                              Jesse I. Unruh, Esq.
  THE ADVOCACY LAW FIRM, P.A.                        Florida Bar No. 93121
  1250 East Hallandale Beach Blvd., Suite 503        JET DOT LAW, PLLC
  Hallandale Beach, Florida 33009                    12249 Science Drive, Suite 155
                                                     Orlando, FL 32826
  Telephone: (954) 639-7016                          Telephone: (407) 494-0135
  Facsimile: (954) 639-7198                          Email: jesse@jet.law
  Attorney for Plaintiff                             Attorney for Defendant
Case 0:19-cv-62388-CMA Document 19 Entered on FLSD Docket 02/20/2020 Page 2 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 0:19-cv-62388-CMA

  Howard Michael Caplan,

                 Plaintiff,

                 vs.

  P&R TROPICAR ENTERPRISES, INC., a
  Florida Profit Corporation, d/b/a Paul’s Auto
  Sales

            Defendant(s).
  _______________________________/

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 20, 2020, I electronically filed the foregoing with
  the Clerk of Court using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties either via transmission of Notices
  of Electronic Filing generated by CM/ECF or via U.S. Mail for those counsel or parties who are
  not authorized to receive electronically Notices of Electronic Filing.

                                                       By: Ronald E. Stern
                                                       Ronald E. Stern, Esq.
                                                       Florida Bar No. 10089
                                                       THE ADVOCACY LAW FIRM, P.A.
                                                       1250 E. Hallandale Beach Blvd.
                                                       Suite 503
                                                       Hallandale Beach, Florida 33009
                                                       Telephone: (954) 639-7016
                                                       Facsimile: (954) 639-7198
                                                       Attorney for Plaintiff, Howard M. Caplan




                                                  2
